Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the second Office Action on the merits of Application 17/053,862 filed on 11/9/20. Claims 1 & 3-17 are pending. Claim 2 has been cancelled due to an amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claw clutch configured to engage the freewheel to selectively immobilize the freewheel in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-9, 14 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102010001259 to Haupt et al (applicant cited reference).
Claim 1
Haupt discloses in Fig 7,

wherein the multispeed planetary transmission further comprises a locking device (e.g. 6, the freewheel is secured to housing 8 and freewheels in one rotation direction and locks in the opposite direction which immobilizes the freewheel) configured to selectively immobilize the freewheel.
Claim 3
The multi-speed planetary transmission as claimed in claim 1, characterized in that, in the case of the first gear ratio i_1, the clutch is open and the freewheel is immobilized against a housing (e.g. 8) of the multi-speed planetary transmission (e.g. paragraphs 39-46 of translated document).
Claim 4
The multi-speed planetary transmission as claimed in claim 1, characterized in that, in the case of the second gear ratio i_2, the clutch is closed and the freewheel is released (e.g. paragraphs 39-46 of translated document).


Claim 6
The multi-speed planetary transmission as claimed in claim 1, characterized in that a parking brake function is implemented by a closed clutch (e.g. 9) and a freewheel  blocked by the locking device (e.g. 6, transmission would be placed in a locked mode).
Claim 7
The multi-speed planetary transmission as claimed in claim 1, characterized in that the clutch has a first clutch part (e.g. located on side 7) and a second clutch part (e.g. located on side 5).
Claim 8
The multi-speed planetary transmission as claimed in claim 7, characterized in that the first clutch part is housed on the drive shaft (e.g. 7), and the second clutch part is housed on a spider shaft (e.g. 5) of the planetary gear.
Claim 9
The multi-speed planetary transmission as claimed in claim 7, characterized in that the first clutch part is housed on the drive shaft (e.g. 7), and the second clutch part is housed on the output shaft (e.g. 1 & 5 are integral as one element).
Claims 14 & 16
The multi-speed planetary transmission as claimed in claim 1, characterized in that the locking device (e.g. 6, the freewheel is secured to housing 8 and freewheels in one rotation direction and locks in the opposite direction which immobilizes the freewheel) is configured to selectively immobilize the freewheel against the housing (e.g. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 & 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102010001259 to Haupt et al in view of U.S. Patent Application Publication 2014/0274528 to Valente et al.
Claim 5
Haupt teaches a multispeed planetary transmission with a drive shaft, planetary gear set, output shaft, clutch and freewheel which achieves a first and second gear ratio. However Haupt does not explicitly disclose that an electric machine is used in combination with the clutch and freewheel to achieve a reverse gear. Valente however, teaches an electric machine in combination with a planetary gear set to achieve forward and reverse gears (Paragraph 55). Therefore it would have been obvious for one having ordinary skill in the at the time the invention was effectively filed to substitute the 
Claim 10
The multi-speed planetary transmission as claimed in claim 1, characterized in that the multi-speed planetary transmission is arranged in an axially parallel arrangement with respect to a vehicle axle (See Valente Fig 2)
Claim 11
The multi-speed planetary transmission as claimed in claim 10, characterized in that the multi-speed planetary transmission drives a differential transmission (e.g. 48, Valente Fig 5) via one or more star gear stages (e.g. 312 & 314).
Claim 12
The multi-speed planetary transmission as claimed in claim 1, characterized in that the multi-speed planetary transmission is integrated into a vehicle axle (See Valente Fig 2), and drives bevel gears (e.g. 46, Valente Fig. 5) of a direct-drive differential transmission.
Claim 13
A vehicle comprising at least one electric machine (e.g. 42, Valente), a vehicle axle (See Valente Fig 2), and the multi-speed planetary transmission as claimed in claim 1 on the vehicle axle.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102010001259 to Haupt et al in view of U.S. Patent Application Publication 2008/0194375 to Voigt et al.
Claim 15
Haupt does not explicitly disclose that the locking device is a claw clutch configured to engage the freewheel to selectively immobilize the freewheel. Voigt however teaches a similar locking device with a claw clutch (e.g. 9.2, Fig 3, paragraphs 42 & 43 suggest utilizing claw clutches) that provides the same function, which selectively immobilizes the freewheel. Therefore it would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to utilize the teaching of a claw clutch with a freewheel as taught by Voigt to replace that of Haupt’s to achieve the predictable result of having selectable freewheel immobilizing.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/9/21 have been fully considered but they are not persuasive. Applicant argues that it was agreed upon in the interview on 10/26/21 that no locking device is disclosed in Haupt. Examiner disagrees, no agreement was reached and the examiner discussed that the freewheel has a locking device and is also fixed to the housing. Freewheels, as are known in the art, engage in one rotation direction, via an engaging element, to rotationally couple a first and second element. In the opposite rotational direction, the two elements are not coupled to rotate together and the engagement element is disconnected. Haupt’s freewheel has one element fixed to the housing (e.g. block shape of 6 fixed to 8, see Fig. 7) and therefore when in the . 
As is consistent with the written specification and drawings, and best understood, the freewheel (e.g. 26) has a locking device (e.g. 28) contained within the freewheel (see Figs 2.1 & 2.2).
Applicant’s arguments in regards to claim 5 has been fully considered and is persuasive. The rejection of claim 5 under 35. U.S.C. 112b has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HUAN LE/Primary Examiner, Art Unit 3659